Name: Commission Regulation (EC) No 2016/97 of 15 October 1997 amending Regulation (EC) No 1098/94 as regards the regional base areas applicable in Germany
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  regions and regional policy;  economic policy;  Europe
 Date Published: nan

 Avis juridique important|31997R2016Commission Regulation (EC) No 2016/97 of 15 October 1997 amending Regulation (EC) No 1098/94 as regards the regional base areas applicable in Germany Official Journal L 284 , 16/10/1997 P. 0034 - 0035COMMISSION REGULATION (EC) No 2016/97 of 15 October 1997 amending Regulation (EC) No 1098/94 as regards the regional base areas applicable in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1422/97 (2), and in particular Article 12 thereof,Whereas Commission Regulation (EC) No 1098/94 (3), as last amended by Regulation (EC) No 794/97 (4), lays down the regional base areas applicable under the support system for producers of certain arable crops;Whereas, following a request from Germany, new base areas should be laid down in accordance with the regionalization plan of the Member State concerned;Whereas Regulation (EC) No 1098/94 must therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The information given under 'Germany` in the Annex to Regulation (EC) No 1098/94 is hereby replaced by that given in the Annex hereto.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from the 1997/98 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 196, 24. 7. 1997, p. 18.(3) OJ L 121, 12. 5. 1994, p. 12.(4) OJ L 114, 1. 5. 1997, p. 31.ANNEX >TABLE>